                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 FUMA INTERNATIONAL LLC,                    )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )                   1:19-CV-260
                                            )
 R.J. REYNOLDS VAPOR CO.,                   )
                                            )
                      Defendant.            )

                                        ORDER

       In this patent case, summary judgment motions on inventorship and inequitable

conduct are due on December 20, 2019. Doc. 47 at 3. Defendant Reynolds seeks to

compel plaintiff Fuma to “produce all communications and other documents being

withheld on the ground of privilege” to the extent that they “reflect or discuss” a wide

range of issues related to the ‘604 patent family, contending Fuma has made a subject-

matter waiver of the attorney-client privilege. Doc. 58 at 1.

       The scope of an intentional waiver of the attorney-client privilege is analyzed

“through a fairness lens” and is ultimately based upon fairness considerations. Wi-Lan,

Inc. v. Kilpatrick Townsend & Stockton LLP, 684 F. 3d 1364, 1368–73 (Fed. Cir. 2012).

The factors may include the circumstances of the disclosure, the nature of the legal

advice sought, and any prejudice from permitting or prohibiting further disclosure. Oasis

Int’l Waters, Inc. v. United States¸ 110 Fed. Cl. 87, 109 (Fed. Cl. 2013).

       Reynolds is essentially seeking to compel Fuma to disclose all or almost all

communications with present litigation and prosecution counsel. Such broad disclosure

of communications, particularly with trial counsel about litigation matters, would be




      Case 1:19-cv-00260-CCE-JLW Document 72 Filed 12/18/19 Page 1 of 2
prejudicial to Fuma, particularly as 1) Fuma has not indicated any intent to use the

already-disclosed communications affirmatively, 2) the overbroad request has the

potential to consume the resources of the parties and the Court on tangential issues, and

3) Reynolds’ purported substantive need for the additional communications appears to be

largely cumulative. See Fed. R. Civ. P. 26(b)(1) (noting that the scope of discovery must

be “proportional to the needs of the case.”). While the refusal to produce

communications with current patent counsel has the potential to result in prejudice to

Reynolds, that potential is speculative. Should any unfair prejudice arise, it can be

handled by a prohibition on Fuma’s ability to use the disclosed communications

affirmatively or by other appropriate limitation or order suitable to the circumstances.

       The cases cited by Reynolds do not support a different result. Those cases arose in

the context of the affirmative defense of advice of counsel in response to a charge of

willful infringement. In that context, the disclosing party had selectively disclosed some

communications with patent counsel as part of its defense. That is not the case here,

where Fuma is the plaintiff, where the communications with prior patent counsel were

initially disclosed in an earlier case under different circumstances, and where Fuma has

disclosed all potentially relevant communications with prior patent counsel.

       Reynolds’ motion to compel is overbroad, not proportional to the needs of the

case, and not necessary for fairness. The motion to compel, Doc. 58, is DENIED.

      SO ORDERED, this the 18th day of December, 2019.


                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE

                                               2



      Case 1:19-cv-00260-CCE-JLW Document 72 Filed 12/18/19 Page 2 of 2
